DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from applicant on 8/12/2022.
Claims 21 and 31 are amended.
Claims 1-16 are previously canceled.
5.	Claims 17-31 are remaining in the application.
6.	The previously amended Specification is accepted.
Terminal Disclaimer
7.	The terminal disclaimer (TD) filed on 8/12/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on co-pending application 17/058702.  The TD was approved on 8/13/2022 and has been recorded.
Allowable Subject Matter
8.	Applicant’s amendment and TD overcome all previous objections and rejections as presented in the Non Final Rejection mailed on 5/13/2022.
9.	in view of the foregoing, the remaining claims 17-31 are allowed.
Reasons for Allowance
10.	The prior art does not disclose, teach or suggest:
The claimed rain-guard device for shipping, comprising: a rail, which is disposed on a sliding hatch cover that opens and closes an upper opening of a hold of a vessel; an on-board chute, which is provided on the rail in a travelable manner, covers part of a hatch opening that is formed when the sliding hatch cover opens, and, furthermore, supplies cargo from a shiploader into the hold; and a lid member, which covers another part of the hatch opening, wherein the lid member is disposed both in front and in rear in a traveling direction of the on- board chute, and, furthermore, configured to expand and contract as the on-board chute travels, and a fastener for holding the lid member in a contracted state is provided in the on-board chute.
Nor:
The claimed rain-guard device for shipping, comprising: a rail, which is disposed on a sliding hatch cover that opens and closes an upper opening of a hold of a vessel; an on-board chute, which is provided on the rail in a travelable manner, covers part of a hatch opening that is formed when the sliding hatch cover opens, and, furthermore, supplies cargo from a shiploader into the hold; and a lid member, which covers another part of the hatch opening, wherein the lid member is disposed both in front and in rear in a traveling direction of the on- board chute, and, furthermore, configured to expand and contract as the on-board chute travels, the rail is disposed in both left and right sliding hatch covers, and  left and right rails are joined via a beam frame, and a net for preventing fall into the hold is provided between the left and right rails.
Nor:
The claimed rain-guard device for shipping, comprising: a rail, which is disposed on a sliding hatch cover that opens and closes an upper opening of a hold of a vessel; an on-board chute, which is provided on the rail in a travelable manner, covers part of a hatch opening that is formed when the sliding hatch cover opens, and, furthermore, supplies cargo from a shiploader into the hold; and a lid member, which covers another part of the hatch opening, wherein the lid member is disposed both in front and in rear in a traveling direction of the on- board chute, and, furthermore, configured to expand and contract as the on-board chute travels, the lid member comprises one end, which is fixed to the on-board chute, and another end, which is fixed to the rail near an end part of the hatch opening, an arch part formed in an arch shape 1s arranged at the other another end of the lid member, an end-part sheet for preventing rainwater from seeping into the hatch opening is arranged at the other another end of the lid member, and the end-part sheet is provided in the arch part to hang down from an upper edge of the arch part.

As specifically claimed by applicant.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
12.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
8/18/2022